             Case 1:19-mc-00593-VSB Document 1 Filed 12/26/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

    IN RE:

    EX PARTE APPLICATION OF
    GULF INVESTMENT CORPORATION FOR                             Case No. __________
    AN ORDER TO OBTAIN DISCOVERY FOR
    USE IN FOREIGN PROCEEDINGS
    PURSUANT TO 28 U.S.C. §1782



      EX PARTE APPLICATION OF GULF INVESTMENT CORPORATION FOR AN
      ORDER TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
                        PURSUANT TO 28 U.S.C. § 1782

          Gulf Investment Corporation (“GIC”), pursuant to 28 U.S.C. § 1782 and Federal Rules of

Civil Procedure 26, 34, and 45, respectfully requests that this court grant an ex parte order in the

form attached as Exhibit Y to the declaration of Kristin N. Tahler (“Tahler Declaration”)

authorizing GIC to obtain certain limited discovery1 for use in a contemplated litigation in the

Cayman Islands. In support of this Application, GIC submits a Memorandum of Law and attaches

the sworn declarations with accompanying exhibits of (1) Kristin Tahler; (2) Anna Peccarino; and

(3) Nicholas Bortman.




1
      See Tahler Declaration, attached hereto as Appendix A, at Exhibits M-X (Draft Subpoenas).



                                                         1
     Case 1:19-mc-00593-VSB Document 1 Filed 12/26/19 Page 2 of 2




Dated: December 26, 2019           Respectfully submitted,

                                   /s/ Marc P. Hedrich
                                   _______________________________
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN, LLP

                                   Kristin N. Tahler, Esq.
                                    kristintahler@quinnemanuel.com
                                   Marc P. Hedrich, Esq.
                                    marchedrich@quinnemanuel.com

                                   865 South Figueroa Street, 10th Floor
                                   Los Angeles, CA 90017
                                   Telephone: 213-443-3000

                                   1300 I Street NW, Suite 900
                                   Washington, DC 20005
                                   Telephone: 202-538-8000

                                   Attorneys for Applicant Gulf Investment
                                   Corporation




                                  2
